UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6861


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GAGIK URUTYAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:07-cr-00041-JRS-1; 3:10-cv-00839-JRS)


Submitted:   December 19, 2013             Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gagik Urutyan, Appellant Pro Se. Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gagik Urutyan seeks to seeks to appeal the district

court’s     order        dismissing        as    untimely       his    28    U.S.C.A.       § 2255

(West    Supp.      2013)       motion     and    amended       motion       and    denying      his

motion for reconsideration of the order.                               The orders are not

appealable       unless          a    circuit         justice     or        judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate          of     appealability          will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the      merits,      a    prisoner         satisfies       this    standard      by

demonstrating            that    reasonable           jurists    would        find       that    the

district       court’s         assessment       of     the    constitutional            claims    is

debatable      or     wrong.          Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,           and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Urutyan has not made the requisite showing.                                    Accordingly,

we   deny   Urutyan’s           motion     for    appointment         of     counsel,      deny    a

certificate         of    appealability,              and    dismiss       the     appeal.        We

                                                  2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3